Case 1:21-cv-06400-JPC Document 7 Filed 08/17/21 Page 1 of 1°

 

UNITED STATES DISTRICT COURT Chol RP Eh OM Pe tS
SOUTHERN DISTRICT OF NEW YORK eer bisa |b Ppa bk

—Nut G od Les on OS RM.

Plaintifi(s), Docket No: [1:21 CV -OUYey x)

 

 

-against- NOTICE OF PRO SE APPEARANCE

 
   

AQ

Defendant(s).

 

 

I hereby enter an appearance on my own behalf in this action and request:
(please check one option below):

ena all future correspondence be mailed to me at the address below, or

[_] that all future correspondence be e-mailed to me at the e-mail address below. I have.
completed the attached Consent to Electronic Service.

I understand that if my address or e-mail address changes, I must immediately notify the Court
and all parties.

((] Plaintiff
Prenda Ws ae
Name (Last/ First, Ml)

\Qio| Gotan Boulevard Bor New Yr | 0400

Address City State Zip Code

AU 14 - QO53\| Antigua toca Pharmacy gmail. eon

Telephone Number — e-mail address

 
 

g [iz | oz!

3 |
Date Signature

 
